Name: Commission Regulation (EC) No 1749/94 of 15 July 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 94 Official Journal of the European Communities No L 182/33 COMMISSION REGULATION (EC) No 1749/94 of 15 July 1994 altering the import levies on products processed from cereals and rice (EC) No 1560/94 0, as last amended by Regulation (EC) No 1728/94 (8); Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1 740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (") as fixed in the Annex to amended Regulation (EC) No 1560/94 are hereby altered to the amounts set out in the Annex. Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (% Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation Article 2 This Regulation shall enter into force on 16 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. O OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 154, 25. 6. 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 166, 1 . 7. 1994, p. 70. (8) OJ No L 181 , 15 . 7. 1994, p. 21 . O OJ No L 168, 25. 6. 1974, p . 7. (I0) OJ No L 202, 26. 7. 1978, p . 8 . (") OJ No L 155, 26. 6. 1993, p . 29.(6) OJ No L 320, 22. 12. 1993, p. 32. No L 182/34 Official Journal of the European Communities 16. 7. 94 ANNEX to die Commission Regulation of IS July 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne) Import levies f7) Import levies 0 CN code CN code ACP Third countries (other than ACP) Third countries (other than ACP) ACP 0714 10 10(0 101,23 107,88 0714 10 91 104,8600 104,86 0714 10 99 103,05 107,88 0714 90 11 104,86 00 104,86 0714 90 19 103,05 0 107,88 110290 10 188,75 194,79 1103 19 30 188,75 194,79 1103 29 20 188,75 194,79 1104 11 10 106,96 109,98 1104 11 90 209,72 215,76 1104 21 10 167,78 170,80 1104 21 30 167,78 170,80 1104 21 50 262,15 268,19 1104 21 90 106,96 109,98 1106 20 10 101,23 0 107,88 2302 10 10 41,20 47,20 2302 10 90 88,29 94,29 2302 20 10 41,20 47,20 2302 20 90 88,29 94,29 2302 30 10 41,20 (8) 47,20 2302 30 90 88,29 (8) 94,29 2302 40 10 41,20 47,20 2302 40 90 88,29 94,29 (') 6 % ad valorem, subject to certain conditions. 0 In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. 0 No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .